Motion Granted and Order Filed October 01, 2015




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-15-00473-CR
                                ____________

                  LAJUAN KENDELL WARD, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 232nd District Court
                          Harris County, Texas
                      Trial Court Cause No. 1423997

                                  ORDER

      Appellant has filed a motion in which he requests that we order the court
reporter to supplement the reporter’s record with three exhibits. The motion is
GRANTED.
      Accordingly, we order Arlene Webb, the official court reporter, to deliver to
the Clerk of this court the original of:

      (a)    State Exhibit 4, a DVD recording;

      (b)    State Exhibit 11, a Power Point file; and

      (c)    Defendant’s Exhibit 1, a DVD recording

on or before October 5, 2015. The Clerk of this court is directed to receive,
maintain, and keep safe these original exhibits; to deliver them to the justices of
this court for their inspection; and, upon completion of inspection, to return them
to the clerk of the 232nd District Court.



                                  PER CURIAM